DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 recites “a non-crosslinked polymer component selected from the group consisting of a copolymer consisting of acrylamide and acryloylmorpholine, a polyvinylpyrrolidone polymer, and mixtures thereof.”  Although the phrase “and mixtures thereof” does appear within the specification as filed, such as [0014], [0019] and [0071]-[0073], it is the position of the Office that the specification does not clearly and positively identify the well treatment fluid itself as having a mixture of the instantly claimed copolymer consisting of acrylamide and acryloylmorpholine and a polyvinylpyrrolidone polymer as the non-crosslinked polymer component in combination with providing for Applicant’s asserted unexpected synergistic effect of good rheology retention.  Applicant points to the examples of the specification as showing the instantly claimed synergistic properties of the well treatment composition, but it is noted, within such examples, Applicant mainly illustrates the synergistic effects of the copolymer consisting of acrylamide and acryloylmorpholine with sepiolite.  The Examiner acknowledges some data shown for the synergism between a polyvinylpyrrolidone polymer with sepiolite.  However, there are no examples to show such synergism is obtainable with a non-crosslinked polymer component that includes a mixture of a polyvinylpyrrolidone polymer with the copolymer consisting of acrylamide and acryloylmorpholine used in combination with sepiolite, and, as such, it is the position of the Office that the written description does not sufficiently support such synergism for “and mixtures thereof” as would be encompassed by the current claim language.  Applicant is advised to delete the phrase “and mixtures thereof” in order to overcome this rejection.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a synergistic effect on rheology retention for a combination of sepiolite with a copolymer consisting of acrylamide and acryloylmorpholine or a synergistic effect on rheology retention for a combination of sepiolite with a polyvinylpyrrolidone polymer, does not reasonably provide enablement for attainting such a synergistic effect for the combination of sepiolite with a mixture of a copolymer consisting of acrylamide and acryloylmorpholine and a polyvinylpyrrolidone polymer as encompassed by the instant language of independent claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Applicant describes within the remarks filed 07/06/22, in particular, page 7 thereof, wherein the prior art does not disclose or indicate that there is any kind of synergistic effect between sepiolite and the claimed polymers and notes that within the current invention’s examples, the claimed polymers have a good rheology retention at 325oF while other polymers, such as AMPS and acrylamide based non-grafted polymer with sepiolite did not.  As such, Applicant shows and admits, through examples in the instant specification that not all acrylamide containing copolymers do indeed provide for the synergy exhibited by the instant invention, and, more specifically, through the examples of the invention, i.e., Polymer 1, an acrylamide and acryloylmorpholine copolymer used alone with sepiolite and Polymer 2, a polyvinylpyrrolidone-based polymer used alone with sepiolite.  The Examiner notes, there are no polymer samples used in the examples that provide for a combination of Applicant’s described Polymer 1 and Polymer 2.  That is to say, Applicant does indeed show good rheology retention and synergism of Polymer 1, an acrylamide and acryloylmorpholine copolymer used alone with sepiolite and Polymer 2, a polyvinylpyrrolidone-based polymer used alone with sepiolite, while also acknowledging that not all acrylamide containing copolymers with sepiolite are capable of producing such results.  Therefore, it is the position of the Office that it is made clear that not all polymer combinations with acrylamide and sepiolite are capable of producing the synergistic results that are obtained by sepiolite with Polymer 1 or sepiolite with Polymer 2 and as such, absent an example of showing such synergism in a polymer mixture combination of Polymer 1 with Polymer 2 and sepiolite, it is difficult to predict if such synergism is attainable therewith. 
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass a polymer mixture, i.e. a copolymer consisting of acrylamide and acryloylmorpholine with a polyvinylpyrrolidone polymer, used with sepiolite to attain a yield point within a particular high temperature range, but it is unclear if such rheological properties are indeed attainable therewith.   
The level of predictability in the art - because, although in theory such a polymer mixture may exhibit such rheological properties, it is difficult to predict if such rheological properties are attainable absent any showing of an exemplary mixture of such polymers that provides for such properties.  The specification acknowledges not all acrylamide based copolymers, i.e., Polymers 3 and 4, are capable of attaining such properties when used with sepiolite at such temperatures and therefore shows the synergism is not a predictable result.   
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for providing a mixture of such polymers at the high temperatures instantly claimed that is capable of producing the instantly claimed synergistic effects.  For example, there is no ratio of copolymer consisting of acrylamide and acryloylmorpholine to polyvinylpyrrolidone polymer that is suggested to be used when a mixture of polymers is to be used that is capable of providing for the instantly claimed results.
The existence of working examples - because Applicant does not provide a working example for such a polymer mixture while also acknowledging not all polymers are capable of attaining such good rheological properties with sepiolite at high temperatures.  As such, it is difficult to predict if any mixture of the instantly claimed polymers would indeed work in the manner as claimed to provide for the instantly claimed synergism.  
 	Therefore, there exists a Scope of Enablement deficiency for the current claims for at least these reasons with respect to the phrase “and mixtures thereof” in regard to the non-crosslinked polymer component.
	Applicant is advised to delete the phrase “and mixtures thereof” from independent claim 1 in order to overcome this rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6, along with claim 7, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 recites “wherein said non-crosslinked copolymer is a polyvinylpyrrolidone polymer.”  There is insufficient antecedent basis for this limitation in the claim.  
The Examiner notes, independent claim 1, upon which claim 6 depends recites “a non-crosslinked polymer” and, as such, there is no antecedent basis for copolymer as italicized in the limitation of claim 6 cited above.
The Examiner advises replacement of “said non-crosslinked copolymer” in claim 6 with -said non-crosslinked 
Additionally, claim 6 recites “a polyvinylpyrrolidone polymer.”  It appears a should be replaced with -the- if Applicant is intended to refer to the polyvinylpyrrolidone polymer previously recited in claim 1 and thereby positively identify the non-crosslinked polymer component of claim 1 as the polyvinylpyrrolidone polymer recited therein.  Clarification is required.
The Examiner advises replacement of “a polyvinylpyrrolidone polymer” with -the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the polyvinylpyrrolidone copolymer" in lines 1-2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes, neither claim 6, nor claim 1, upon which claim 7 depends, recites “a polyvinylpyrrolidone copolymer,” but rather a polyvinylpyrrolidone polymer.  As such, there is no antecedent basis for the copolymer as claimed in claim 7.  
The Examiner notes, since it appears copolymers are claimed in claim 7, Applicant may wish to continue to include the term “copolymer” within the claim.  As such, the following amendments are advised to overcome this rejection:  -The method of claim 6, wherein the polyvinylpyrrolidone polymer is a polyvinylpyrrolidone copolymer and wherein said polyvinylpyrrolidone copolymer is selected from the group of…-.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 recites the limitation "said polyvinylpyrrolidone copolymer" in lines 1-2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes claim 1, upon which claim 9 depends, recites “a “a polyvinylpyrrolidone polymer.  As such, there is no antecedent basis for the copolymer as claimed in claim 9.
The Examiner notes, Applicant has not positively identified the non-crosslinked polymer of claim 1 as the polyvinylpyrrolidone polymer within claim 9.  As such, to amend claim 9 in order to first positively require the non-crosslinked polymer as the polyvinylpyrrolidone polymer, and then the polyvinylpyrrolidone polymer as a copolymer thereof, it is the position of the Office that such would render claim 9 a substantial duplicate of claim 7.  Therefore, the Examiner suggests cancelation of claim 9 in order to overcome the rejection as set forth herein, as well as a potential future objection/rejection for including a duplicate claim.
Response to Arguments
Applicant’s arguments with respect to the rejections over the prior art as set forth in the previous office action have been fully considered and are persuasive.  The prior art rejections as set forth therein have been withdrawn. 
The Examiner notes the new 35 USC 112(a) rejections as set forth above.
The Examiner notes, with respect to the amendments discussed previously in the interview on July 18, 2022, with regard to dependent claim 4 as potentially failing to further limit the limitations of claim 1, upon further review, the Examiner acknowledges claim 1 requires a yield point of at least 10 while dependent claim 4 recites a yield point of above 10, and, therefore does indeed further limit claim 1.  As such, any potential amendments previously discussed with respect thereto are not considered as required by the Office at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/21/22